DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance with the decision of the Patent Trial and Appeals Board (“PTAB”) issued on 03/28/2022, PTAB reverses the rejection of Claims 1-20.  PTAB found that “the Examiner clarifies the rejection by stating that "since the claims are directed to a substantively identical system and function as the AAP A, the additional examples of the media content that can be stored and played back are obvious examples of the prior art system and function. " Id. at 4-5. This analysis, however, is not commensurate with the recited limitations in claim 1. The stored occupant information in claim 1-i.e., a date or geographic location-is not media content that is simply played back. Rather, the system of claim 1 uses the stored occupant information to determine whether it corresponds to a current date or geographical location, which then triggers the generation of output. In other words, the stored occupant information is functionally integrated into the system of claim 1. The Examiner fails to show that either the AAPA, Van Wiemeersch, or Rathod teaches this subject matter, alone or in combination. … the Examiner has not shown the user settings and preferences include "a date associated with the respective particular person" or "a geographical location associated with the respective particular person," as claimed.”  PTAB expresses no opinion on allowability of the claims.
Examiner notes that PTAB does not provide a clear guidance as to the analysis of obviousness of the claims under the Graham v. Deere in view of the references.
PTAB recognizes the same thing as the reasons for rejection, that the prior art does not use “the stored occupant information to determine whether it corresponds to a current date or geographical location.”  However, the rejection has proceeded, to the other Graham factors, to cite that it is known to use the stored occupant information to determine whether it corresponds to various data available to the vehicle computer system, and that such available data can be the current date or a geographical location.  So, while prior art does not anticipate the invention, there is a question of obviousness of using claimed types of input data in view of the prior art use of similar input data in the same context.  PTAB is not clear about what is missing from this further obviousness analysis in the Office Action.  
For these reasons, Examiner does not seek to reopen prosecution and can not certify any reasons for allowance other than reasons stated by the PTAB.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483